Detailed Action
	This action is responsive to an original application filed on 1/28/2020 with acknowledgement that this application is a 371 of PCT/EP2018/070812 and claims a priority date of 8/1/2017 to foreign application DE 10 2017 117 412.5.
	Claims 1-13 and 15 are currently pending.  Claim 14 is cancelled.  Claims 1 and 9 are independent claims.  Claims 9-13 and 15 are withdrawn from consideration as being drawn to a nonelected invention.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2020 was filed on the application filing date of 1/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12 is acknowledged.
Claims 9-13 and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 49 (Fig. 2).  Corrected drawing 
Specification
The disclosure is also objected to because of the following informalities:
In Paragraph 00033 of the Specification, “a aerator” should be revised to “an aerator” to ensure proper grammar.
In Paragraph 00037 of the Specification, “transferable to the device according to the third aspect” should be revised to “transferable to the device according to the fourth aspect” to correct an apparent scrivener’s error, since the specification previously discloses a method according to a third aspect and a device according to a fourth aspect and does not previously disclose a device according to a third aspect.
	Appropriate correction is required.
Claim Objections
Claims 6 and 7 are objected to because of the following informality:
In Claim 6 Lines 16-18, “wherein the compressed gas is supplied via multiple nozzles, which are arranged on the portion having an increasing cross section and are arranged in multiple planes axially in relation to a flow direction of the foam section” should be revised to “wherein the multiple nozzles are arranged in multiple planes axially in relation to a flow 
In Claim 7 Line 4, “the fluid path of the fire-fighting water line” should be revised to “a fluid path of the fire-fighting water line” to ensure proper antecedent basis. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: The “siphon-like gas mixing-in means or a gas supply means” corresponds to the disclosure in paragraph 00033, " the fire-fighting water admixed with foaming agent is conducted through a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,613,325 to Guse ("Guse").
As to Claim 1, Guse discloses a method for producing compressed-air foam (Fig. 20 #2000 “method of suppressing or preventing a fire”, also see Fig. 12 and gas foam system #1200), wherein the method comprises: 
providing fire-fighting water (Col. 54 Line 7 “water”, See #1211 in Fig. 12) admixed with foaming agent (See # 1216 in Fig. 12, See Col. 54 Lines 1-5, Per Col. 54 Lines 9-10 the foam system is “a multi-stage foam system”, See Step B in Annotated Fig. 20), 
foaming the fire-fighting water admixed with foaming agent (See #1215 in Fig. 12), with addition of compressed gas (See #1210 in Fig. 12, See Col. 54 Lines 22-24, See Step D in Annotated Fig. 20), 
As to Claim 2, in reference to the method of Guse as applied to Claim 1 above, Guse further discloses wherein the chemical extinguishing agent comprises a chemical extinguishing powder (See Col. 55 Lines 21-22).
As to Claim 3, in reference to the method of Guse as applied to Claim 1 above, Guse further discloses wherein the compressed gas further comprises an inert gas or air (See Col. 53 Lines 43-39).
As to Claim 8, Guse further discloses a method for fighting fires and/or mitigating fault consequences, which comprises use of a compressed air-foam produced according to Claim 1 (See Step E in Annotated Fig. 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guse in view of US Patent 7,096,965 to Ozment (“Ozment”).

in a first foaming (See Annotated Fig. 12), the fire-fighting water admixed with foaming agent is conducted (See Annotated Fig. 12), and wherein,
in a second foaming (See Annotated Fig. 12), the compressed gas is added (See Annotated Fig. 12). 
Regarding Claim 4, Guse does not specifically disclose wherein in the first foaming, the fire-fighting water admixed with foaming agent is conducted through an aerator having a siphon-like gas mixing-in means or a gas supply means with adjoining screen.
However, Ozment discloses a method for producing compressed-air foam (Title “Method and apparatus for fighting fires in confined areas), wherein the method comprises: 
providing fire-fighting water admixed with foaming agent (Col. 4 Lines 13-14), 
foaming the fire-fighting water admixed with foaming agent, with addition of compressed gas (Col. 4 Lines 14-15, See Col. 6 Lines 23-29 which discloses the gas being compressed gas), wherein the compressed gas comprises a chemical extinguishing agent (Col. 4 Line 15 “nitrogen”), 
wherein in a first foaming, the fire-fighting water admixed with foaming agent is conducted through an aerator (Fig. 2 #24 “educator”) having a gas supply means (Fig. 2 #26 “openings”, which are equivalent to a gas line) with adjoining screen (Fig. 2 #28 “metal screen”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first foaming of Guse as applied above such that the fire-fighting water admixed with foaming agent is conducted through an aerator having a gas supply means with adjoining screen, as taught by Ozment, as doing so would utilize a known technique to yield 
As to Claim 7, in reference to the method of Guse as applied to Claim 1 above, Guse further discloses wherein the fire-fighting water is provided via a fire-fighting water line (See Annotated Fig. 12), and wherein the foaming agent is admixed with the fire-fighting water via a foaming agent-admixing component (See Annotated Fig. 12) which is situated in the fluid path of the fire-fighting water line (See Annotated Fig. 12).
Regarding Claim 7, Guse does not specifically disclose wherein the foaming agent-admixing component includes a Venturi nozzle.
However, Ozment discloses a method for producing compressed-air foam (Title “Method and apparatus for fighting fires in confined areas), wherein the method comprises: 
providing fire-fighting water admixed with foaming agent (Col. 4 Lines 13-14), 
foaming the fire-fighting water admixed with foaming agent, with addition of compressed gas (Col. 4 Lines 14-15, See Col. 6 Lines 23-29 which discloses the gas being compressed gas), wherein the compressed gas comprises a chemical extinguishing agent (Col. 4 Line 15 “nitrogen”),
wherein the fire-fighting water is provided via a fire-fighting water line (See Col. 4 Lines 40-42, water pressure at a constant pressure is understood to be provided from a fire-fighting water line), and wherein the foaming agent is admixed with the fire-fighting water via a foaming agent-admixing component (Col. 4 Line 16 “proportioning device”) which is situated in the fluid path of the fire-fighting water line (See Col. 4 Lines 21-32, it is understood that the proportioning device is situated in a fluid path of the water being supplied at a constant pressure), and wherein the foaming agent-admixing component includes a Venturi nozzle (See Col. 4 Lines 38-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foaming agent-admixing component of Guse as . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guse in view of Ozment and US Patent 5,445,226 to Scott et al. (“Scott”).
As to Claim 5, in reference to the method of Guse modified by the aerator of Ozment as applied to Claim 4 above, Guse further discloses wherein the fire-fighting water admixed with foaming agent is foamed during a foaming section (See Annotated Fig. 12).
Regarding Claim 5, in reference to the method of Guse modified by the aerator of Ozment as applied to Claim 4 above, Guse does not disclose wherein the compressed gas is added in a portion of the foaming section that has an increasing cross-section, wherein the compressed gas is supplied via multiple nozzles, which are arranged on the portion having an increasing cross section.
However, Scott discloses a method for producing foam (See Col. 3 Lines 29-38 and Fig. 2), wherein the method comprises: 
providing fire-fighting water admixed with foaming agent (Col. 3 Lines 30-32), 
foaming the fire-fighting water admixed with foaming agent, with addition of gas (See Col. 4 Lines 36-37, the entrained air is a gas),
wherein the fire-fighting water admixed with foaming agent is foamed during a foaming section (Fig. 2 #107 “intermediate portion”), wherein the gas is added in a portion of the foaming section that has an increasing cross section (See #109 in Fig. 2), wherein the gas is supplied via multiple nozzles (Fig. 2 #109 “openings” which are cylindrical spouts that are the equivalent of nozzles allowing air flow to be directed), which are arranged on the portion having an increasing cross section (See #107 in Fig. 2). 
.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guse in view of Ozment, Scott, and US PGPUB 2012/0006570 A1 to Lozier et al. (“Lozier”).
Regarding Claim 6, in reference to the method of Guse modified by the aerator of Ozment and the foaming section of Scott as applied to Claim 5 above, Scott does not disclose wherein the multiple nozzles are arranged in multiple planes axially in relation to a flow direction of the foaming section (See Fig. 2, the nozzles #109 are arranged in one plane axially in relation to a flow direction of the foaming section).
However, Lozier discloses a method for producing foam (See Paragraph 0017), wherein the method comprises: 
providing fire-fighting water admixed with foaming agent (Paragraph 0017 “foam/water mixture”), 
foaming the fire-fighting water admixed with foaming agent, with addition of gas (See Paragraph 0017),
wherein the fire-fighting water admixed with foaming agent is foamed during a foaming section (See Annotated Fig. 2, the foaming section is within #12 “expansion tube”), wherein the gas is added in a 
wherein the multiple nozzles are arranged in multiple planes axially in relation to a flow direction of the foaming section (See Annotated Fig. 2, it appears that the nozzles are arranged in at least two different planes axially in relation to a flow direction of the foaming section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Guse modified by the aerator of Ozment and the foaming section of Scott as applied above by utilizing the multiple nozzles of Lozier arranged in multiple planes axially in relation to a flow direction of the foaming section, as doing so would utilize a known technique taught by Lozier of having multiple nozzles supplying gas arranged on a portion of a foaming section in multiple planes axially in relation to a flow direction of the foaming section to yield the predictable result of expanding foam while minimizing drag (See Paragraphs 0030 and 0031). 

    PNG
    media_image1.png
    660
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    958
    966
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    613
    1328
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        January 11, 2022